               Case 1:19-cv-08095-VEC Document 14 Filed 01/10/20 Page 1 of 1


MEMO ENDORSED
     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK

     UNITED STATES OF AMERICA                               Case No. 19-cv-08095 (VEC)

                                                            NOTICE OF MOTION
                        -    v. -
                                                                   USDC SDNY
                                                                   DOCUMENT
     $26,844.00 IN UNITED STATES CURRENCY,                         ELECTRONICALLY FILED
     $73,900.00 IN UNITED STATES CURRENCY                          DOC #:
     AND $142,473.00 IN UNITED STATES                              DATE FILED: 1/13/2020
     CURRENCY,

                                    Defendants in Rem,

     JORDAN SUDBERG,
                                    Claimant.



             PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

     of Claimant’s Unopposed Motion to Stay the Civil Proceedings, counsel for the Claimant,

     JORDAN SUDBERG, will move the Honorable Valerie E. Caproni, United States District Judge

     for the Southern District of New York, for an Order staying the civil proceedings and for such

     other relief as the Court deems appropriate.

     Dated: January 10, 2020
            New York, NY

Application GRANTED. This case is stayed pending                Respectfully submitted,
resolution of the criminal proceedings against Claimant
Sudberg or further Order of this Court. All deadlines and
scheduled appearances are adjourned sine die.
                                                                Benjamin Brafman, Esq.
SO ORDERED.                                                     Jacob Kaplan, Esq.
                                                                BRAFMAN & ASSOCIATES, P.C.
                                                                767 3rd Avenue, 26th Fl.
                                                                New York, NY 10017
                            1/13/2020
                                                                Tel: (212) 750-7800
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
